IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VAISHALI P. RILEY,                       : No. 802 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
WELLS FARGO BANK, N.A.,                  :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2019, the Petition for Allowance of Appeal is

DENIED.